Per Curiam.
Actions at law upon two insurance policies, consolidated by agreement of the parties. Jury was waived, and trial had to the court, resulting in judgments for plaintiffs as prayed. In addition, attorney fees were taxed to defendant in these cases in the sums of $125 and $50, respectively. Defendant appeals.
An examination of the bills of exceptions discloses that, the controlling question presented in each case is one of fact, and that the judgments entered by the district court are supported by ample evidence, and should be affirmed. Additional attorney fees of $125 for services in this court are taxed to defendant in the case brought against it by Lucretia Kelly. It is conceded that the attorney fees of $125 taxed in favor of Edythe J. Kelly in the trial court is erroneous, but the error is one to be corrected by motion to retax costs filed in the district court.
The action of the trial court, in so far as presented by the issues here considered, being correct, the judgments presented for review are
Affirmed.